MEMORANDUM **
Qin Zeng, a native and citizen of China, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s order denying her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the BIA’s finding that Zeng is not entitled to withholding of removal because she failed to establish a clear probability that she would be targeted for her practice of Zhong Gong or that her life or freedom would be threatened if she returned to China. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.